DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Regarding the definition of multi-modal, examiner has addressed such arguments in previous action and is maintaining previous response.
Regarding argument that Wilkins is silent on how the multi-modal inputs are coordinated across exercises:
Applicant argues that Wilkins simply provides a plurality of sensory information, in separate streams, without any generalized connection between exercises. Examiner respectfully disagrees because Wilkin identifies the weaknesses of the user and selects and deliver training exercise, wherein the training exercises includes a combination or group of training exercises that helps improve the identified weaknesses, wherein the group of training exercises comprises underlying patterns build upon prior context generalized across exercises, [0027], [0052], [0074]. Examiner is interpreting the limitation “underlying patterns build upon prior context generalized across exercises” as a series of exercises that helps improve the user’s weaknesses and thus the exercises builds up from each preceding exercise to help the user improve his/her weaknesses. Wilkin discloses that the training exercise may be delivered in series with other training exercises [0074] and thus the exercises build upon previous exercises. 
Applicant argues that Wilkins does not disclose the amended independent claims 1, 10 and 20 of “wherein the underlying patterns build upon prior context generalized across multiple exercise to employ memory training through the excitement of such multi-modal feature sets appearing in contemplated, purposeful parings of two or more multi-modal feature sets, either appearing simultaneously or in series.” Examiner respectfully disagrees, as mentioned in previous office action, .

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkins et al (US 2014/0272826 A1).

using a set of instructions executable on a processor stored in a non-transitory, computer-usable medium having computer readable code embodied therein to perform the following steps:
a) providing a plurality of stimulus sets, either in a database (i.e. memory element), by algorithm (i.e. selection of training exercise is carried out by a computer), or a combination thereof, where the stimulus sets are defined by multi-modal criteria [0009], [0027], and the criteria define a database of a plurality of multi-modal feature sets comprising underlying patterns (i.e. tasks/cues may be presented in various form such as having different characteristic, different color, symbol, sound or other features wherein the subject may be instructed to recall an order of event that occurred during the task such as underlying patterns), [0043], [0048], [0059]-[0060], [0069];
b) selecting one or more multi-modal feature sets to be exercised (i.e. based on identified weaknesses, selection of a training exercise or multi-model features to be exercised is carried out by one or more processors), [0027], [0048], [0053], [0059];
c) selecting a subset of stimulus sets where their corresponding multi-modal criteria reinforce one or more underlying patterns with the selected multi-modal feature sets (i.e. selecting subset of tasks/cues corresponding to various forms or multi-modal to reinforce underlying patterns in accordance to the user’s identified weaknesses), [0027], [0052]-[0055], [0059], [0074];
d) representing one or more stimulus sets from the database, where the stimulus sets are chosen so that their corresponding multi-modal criteria reinforce one or more underlying patterns, wherein the underlying patterns build upon prior context generalized across exercises to employ memory training through the excitement of such multi-modal feature sets appearing in contemplated, purposeful pairings of two or more multi-modal feature sets, either appearing simultaneously or in 
e) recording responses to the stimulus sets; whereby the memory is informed by coordinated inputs from the multiple modalities (i.e. the user’s response are recorded and is given a score base on his coordinated inputs from the multiple modalities), [0028]-[0029], [0050].
2. Wilkins discloses the method of claim 1, wherein the multi-modal criteria comprise one or more: a) sensory modalities; b) action modalities; or c) task modalities [0024], [0053]. 
4. Wilkins discloses the method of claim 2, wherein the multi-modal criteria is an n-back task [0044].
5. Wilkins discloses the method of claim 4, wherein n-back task is coupled to coordinated tasks exercising spatial memory, with associations between objects [0023], [0048].
6. Wilkins discloses the method of claim 1, wherein the stimulus sets comprise a look and a sound to support multi-modal and amodal memory representations to facilitate unisensory representations [0024], [0053].
7. Wilkins discloses the method of claim 1, wherein the stimulus sets comprise abstract stimuli, real-world stimuli, or both abstract stimuli and real-world stimuli [0059].
8. Wilkins discloses the method of claim 1, further comprising selecting one or more of the stimulus sets from a database [0027], [0050].

18. Wilkins discloses the method of claim 17, wherein the stimulus sets are selected based on the recorded results of a previous play of the stimulus sets [0009], [0050], [0052].16Docket No.: 2110-50962-1
20. Wilkins discloses a method for improving human memory using a video game, the method comprising the steps of: 
Using a set of instructions executable on a processor stored in a non-transitory, computer-usable medium having computer readable code embodied therein to perform the following steps:
a) providing a plurality of stimulus sets, either in a database, by algorithm , or a combination thereof, where the stimulus sets are defined by multi-modal criteria [0009], [0027], and the criteria define a database of a plurality of multi-modal feature sets comprising underlying patterns, wherein the underlying patterns build upon prior context generalized across multiple exercises to employ memory training through the excitement of such multi-modal feature sets appearing in contemplated, purposeful pairings of two or more multi-modal feature sets, either appearing simultaneously or in series; (i.e. Training exercises may be multimodal, strengthening neuronal connectivity in multiple areas of the brain by combining cognitive processes that they target… Training exercises may be generated by determining tasks that improve cognitive processes specifically associated with neuronal connectivities of areas of the brain involved in the working memory network… the training exercise may be delivered (step 508) in series with other training exercises. In some embodiments, delivering the training exercise (step 508) may include delivering a combination or group of training exercises), [0027], [0052]-[0055], [0074];
b) selecting one or more multi-modal feature sets to be exercised [0027], [0048];
c) selecting a subset of stimulus sets where their corresponding multi-modal criteria reinforce one or more underlying patterns of the selected multi-modal feature sets (i.e. selecting subset of 
d) representing one or more of the selected stimulus sets [0048], [0059]-[0060], [0062], [0069];
e) recording responses to the stimulus sets (i.e. the user’s response are recorded and is given a score base on his coordinated inputs from the multiple modalities), [0028]-[0029], [0049], [0050]; and 
f) representing a different set of one or more stimulus sets, where the stimulus sets are chosen so that their corresponding multi-modal criteria reinforce the underlying patterns of the previously selected multi-modal criteria; whereby the memory is informed by coordinated inputs from the multiple modalities (i.e. the cues may appear to have a different characteristic, different color, symbol, sound or other feature than other objects, images, sounds presented in the task ), [0048]-[0049], [0059]-[0060], [0062], [0069].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al (US 2014/0272826 A1) as applied above and further in view of Bohbot (US 2014/0315169 A1).

9. Wilkins and Bohbot disclose the method of claim 19, wherein Wilkins discloses the step of selecting depends from the recorded results of a previous play of the stimulus sets [0009], [0050], [0052].



Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Seng H Lim/Primary Examiner, Art Unit 3715